     Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 1 of 18




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 THE NEW YORK STATE NURSES ASSOCIATION,

                          Plaintiff,
                                                       Civil Action No. 1:19-cv-
                     v.                                01265 (FJS/CFH)

 ALBANY MEDICAL CENTER,

                          Defendant.




                         REPLY MEMORANDUM OF LAW
            IN FURTHER SUPPORT OF DEFENDANT’S MOTION TO DISMISS




Dated: February 3, 2020
                                        BOND, SCHOENECK & KING, PLLC

                                        Attorneys for Defendant
                                        22 Corporate Woods Boulevard
                                        Suite 501
                                        Albany, New York 12211
                                        Tel: (518) 533-3000
                                        Fax: (518) 533-3299




                                                                    3489424.5 2/3/2020
          Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 2 of 18




                                                   TABLE OF CONTENTS

                                                                                                                                     Page

PRELIMINARY STATEMENT .................................................................................................... 1

ARGUMENT .................................................................................................................................. 1

   I.     NYSNA Fails to Plausibly Allege Facts Sufficient to State a TVPA Claim ....................... 1

   II. NYSNA Lacks Standing to Bring this Action ..................................................................... 7

          a. The Plain Language of the TVPA Precludes NYSNA from
             Bringing a Claim Grounded on Associational Standing ............................................... 7

          b. NYSNA Lacks Associational Standing Because Individualized
             Proof Is Required .......................................................................................................... 8

   III.      NSYNA Is Not Entitled to Declaratory or Injunctive Relief as a Matter of Law .......... 12

CONCLUSION ............................................................................................................................. 14




                                                                     i                                                  3489424.5 2/3/2020
        Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 3 of 18




                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Andrews v. Sony/ATV Music Publ’g, LLC,
   No. 15-cv-7544, 2017 U.S. Dist. LEXIS 27034 (S.D.N.Y. Feb. 24, 2017).......................13, 14

Bano v. Union Carbide Corp.,
   361 F.3d 696 (2d Cir. 2004)...........................................................................................8, 10, 11

Bates v. Adv. USA, Inc. v. 498 Seventh, LLC,
   7 N.Y.3d 115 (2006) ..................................................................................................................2

Bldg. & Constr. Trades Council of Buffalo v. Downtown Dev. Inc.,
   448 F.3d 138 (2d Cir. 2006).......................................................................................................8

Carter v. Paschall Truck Lines, Inc.,
   324 F. Supp. 3d 900 (W.D. Ky. 2018) .......................................................................................4

David v. Signal Int’l, LLC,
   37 F. Supp. 3d 822 (E.D. La. 2014) ...........................................................................................4

Davis v. Signal Int’l, LLC,
   2012 U.S. Dist. LEXIS 114247 (E.D. La. 2012) .......................................................................9

Francis v. Apex USA, Inc.,
   406 F. Supp. 3d 1206 (W.D. Ok. 2019) .....................................................................................4

Hunt v. Wash. State Apple Adver. Comm’n,
   432 U.S. 333 (1977) ...........................................................................................................11, 12

Javier v. Beck,
    No. 13-cv-2926, 2014 U.S. Dist. LEXIS 95594 (S.D.N.Y. July 3, 2014) .............................3, 6

LG Capital Funding LLC v. Aim Exploration, Inc.,
   No. 17-cv-3118, 2018 U.S. Dist. LEXIS 147411 (S.D.N.Y. Aug. 29, 2018) ............................5

Macolor v. Libiran,
  No. 14-cv-4555, 2016 U.S. Dist. LEXIS 405666 (S.D.N.Y. Mar. 25, 2016) ........................3, 4

Mairi Nunag-Tanedo v. E. Baton Rouge Parish Sch. Bd.,
   790 F. Supp. 2d 1134 (C.D. Ca. 2011) ..............................................................................3, 4, 5

N.Y. Metro Area Postal Union v. Potter,
   No. 00-cv-8538, 2003 U.S Dist. LEXIS 4904 (S.D.N.Y. March 31, 2003) ..........................7, 8



                                                                   ii                                                3489424.5 2/3/2020
         Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 4 of 18




Paguirigan v. Prompt Nursing Empl. Agency LLC,
   No. 17-cv-1302, 2019 U.S. Dist. LEXIS 165587 (E.D.N.Y. Sept. 24, 2019)
   (appeal pending)...........................................................................................................1, 2, 5, 13

Paguirigan v. Prompt Nursing Empl. Agency, LLC,
   No. 19-cv-3494 (Jan. 21, 2020) .................................................................................................1

Rent Stabilization Ass’n v. Dinkins,
   5 F.3d 591 (2d Cir. 1993)...................................................................................................11, 12

Saraswat v. Business Integra, Inc.,
   No. 15-cv-4680, 2019 U.S. Dist. LEXIS 70054 (E.D.N.Y. Apr. 25, 2019) ..............................6

Spirit Locker, Inc. v. EVO Direct, LLC,
   696 F. Supp. 2d 296 (E.D.N.Y. 2010) .......................................................................................2

United States v. Dann,
   652 F.3d 1160 (9th Cir. 2011) ...................................................................................................3

United States v. Kozminski,
   487 U.S. 931 (1988) ...................................................................................................................9

United States v. Rivera,
   799 F.3d 180 (2d Cir. 2015).......................................................................................................8




                                                                   iii                                                3489424.5 2/3/2020
       Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 5 of 18




                                   PRELIMINARY STATEMENT

        Defendant Albany Medical Center (“Albany Med”) submits this reply memorandum of

law, by and through its attorneys, Bond, Schoeneck & King, PLLC, in further support of its motion

to dismiss the complaint, filed by the New York State Nurses Association (“NYSNA”), pursuant

to Fed. R. Civ. P. 12(b)(1) and (6), and in response to NYSNA’s Memorandum of Law in

Opposition to Albany Medical Center’s Motion to Dismiss the Complaint. At the outset, it should

be noted that NYSNA has abandoned any civil RICO claim it asserted, and proceeds solely on its

claim pursuant to the Trafficking Victims Protection Act (“TVPA”).

                                              ARGUMENT

        I.      NYSNA Fails to Plausibly Allege Facts Sufficient to State a TVPA Claim

        NSYNA relies primarily on Paguirigan v. Prompt Nursing Empl. Agency LLC, No. 17-cv-

1302, 2019 U.S. Dist. LEXIS 165587 (E.D.N.Y. Sept. 24, 2019) (appeal pending)1 in arguing that

it has plausibly stated a TVPA claim. It refers to Paguirigan as a “remarkably similar recent case,”

asserts that the case involved a similar liquidated damages provision, and claims that on the basic

fact of the similar provision, the court granted the plaintiffs summary judgment. Pl.’s Br. at 17.

This is a gross mischaracterization of Paguirigan, which presented vastly different facts than those

alleged by NYSNA in the case at bar.

        The contract provisions at issue in Paguirigan and the current case are markedly different.

In Paguirigan, the provision included language that it was intended “to secure Employee’s


1
  Paguirigan is currently on appeal to the Second Circuit. Paguirigan v. Prompt Nursing Empl. Agency,
LLC, No. 19-cv-3494, (Jan. 21, 2020). Notably, the American Association of International Healthcare
Recruitment has filed an amicus brief to ensure that the district court’s decision was “not misconstrued to
improperly chill the ability of professional international recruiters to enter into contracts, including good
faith liquidated damages clauses, in order to successfully recruit educated healthcare professionals for
employment in the United States.” See id., ECF No. 60, Br. for Amicus Curiae American Association of
International Healthcare Recruitment In Support of Neither Party at 1. Such misconstruction is precisely
what NYSNA is demanding—that this Court find a TVPA violation solely based on an employment
contract with a foreign-recruited nurse containing a good-faith liquidated damages clause.

                                                                                             3489424.5 2/3/2020
      Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 6 of 18




performance of the Employment Term.” Id. at *7. Here, the provision was required to ensure the

“repay[ment of] the placement fees incurred by [Albany Med] . . . upon the occurrence of [a

recruited RN’s] termination for cause . . . or resignation.” Compl. at ¶ 25.2 The plaintiffs in

Paguirigan were also issued a separate document showing that the fees designated for repayment

in the liquidated damages provision amounted to only $3,685, whereas the liquidated damages

provision required the repayment of up to $25,000. Paguirigan, 2019 U.S Dist. LEXIS 165587 at

* 8. Additionally, the defendant in Paguirigan continued to seek enforcement of the liquidated

damages provision against nurses for years after it was declared unenforceable by the Nassau

County Supreme Court. Id. at *55. The defendant also failed to pay nurses the prevailing wage

as required by their contracts, sued nurses who resigned for $250,000 in punitive damages for

tortious interference, filed professional disciplinary actions against resigning nurses that resulted

in no action after investigation by the New York State Education Department, and even sought to

have nurses criminally prosecuted for endangering the welfare of a child and endangering the

welfare of a physically disabled person due to their resignations. Id. at *10, 21, 47. It is under

these facts that the court found that the defendant had violated the TVPA, and not merely the “basic

fact[]” that the employment contracts at issue contained a liquidated damages provision, as

NYSNA would have the Court believe. See Pl.’s Br. at 17.



2
  A contract is not an unlawful penalty merely because it operates in a way that encourages parties
to comply with their contractual obligations “so long as [the liquidated damages] are not grossly
out of scale with foreseeable losses.” Bates v. Adv. USA, Inc. v. 498 Seventh, LLC, 7 N.Y.3d
115, 120 (2006). NYSNA does not even argue that it has alleged facts sufficient to demonstrate
that the costs recoverable by Albany Med pursuant to the liquidated damages provision are
“grossly out of scale” with its foreseeable losses or that its damages were ascertainable at the time
the contracts were executed; therefore it cannot demonstrate that the provision is an unenforceable
penalty. “It is ‘not material’ to the analysis whether the parties’ agreement labels the provision
one of ‘liquidated damages’ . . . or whether, instead, the contract calls it a penalty. Spirit Locker,
Inc. v. EVO Direct, LLC, 696 F. Supp. 2d 296, 304 (E.D.N.Y. 2010) (quoting Truck Rent-A-
Center, Inc. v. Puritan Farms 2nd, Inc., 41 N.Y.2d 420 (1977)).
                                                  2                                    3489424.5 2/3/2020
      Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 7 of 18




        In fact, none of the cases relied upon by NYSNA involved allegations of forced labor solely

based on the existence of a liquidated damages provision. In Javier v. Beck, No. 13-cv-2926, 2014

U.S. Dist. LEXIS 95594 (S.D.N.Y. July 3, 2014), the defendant promised the plaintiff a job as a

physical therapy rehab manager, but instead forced him to work as a dishwasher, cook and delivery

boy, paid him less than half of his contractual wage, and “threatened to enforce a $15,000

confession of judgment if he left their employ, failed to report for work, or challenged the legality

of their conduct.”3

        In United States v. Dann, 652 F.3d 1160 (9th Cir. 2011), the plaintiff was a nanny who was

told that she would have to repay her employer $8,000 if she left, had her passport confiscated,

was forced to work sixteen hours a day without pay and to sleep on the floor, was not allowed to

leave the apartment or speak to others, was regularly insulted, and was threatened that the children

that she cared for would be harmed if she left.

        In Mairi Nunag-Tanedo v. E. Baton Rouge Parish Sch. Bd., 790 F. Supp. 2d 1134 (C.D.

Ca. 2011), the plaintiffs paid an initial recruitment fee, but, after the recruiter had their passports,

they were fraudulently told they needed to pay a second, larger recruitment fee, and were also

threatened with deportation.

        In Macolor v. Libiran, No. 14-cv-4555, 2016 U.S. Dist. LEXIS 405666 (S.D.N.Y. Mar. 25,

2016), the plaintiff alleged that he signed a contract entitling him to a position as a physical

therapist earning $31.13 per hour, but was instead forced to volunteer for a period of time, and was




3
  NYSNA again grossly mischaracterized the facts of Javier asserting that the plaintiff was
employed as a physical therapy aid instead of a manager, while ignoring the facts that he was
forced to work as a dishwasher, cook and delivery boy, and that he was paid less than half his
contractual rate.
                                                   3                                    3489424.5 2/3/2020
      Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 8 of 18




never given full-time employment as promised. Nevertheless, the defendant threatened to enforce

the contract’s $20,000 liquidated damages provision if he left. Id. at * 7-8.

        In Carter v. Paschall Truck Lines, Inc., 324 F. Supp. 3d 900 (W.D. Ky. 2018), the plaintiffs

alleged that they were forced to continue working for an employer who regularly paid them less

than the minimum wage due to a liquidated damages provision that could result in over $100,000

in damages.

        In Francis v. Apex USA, Inc., 406 F. Supp. 3d 1206 (W.D. Ok. 2019), the defendants

charged the plaintiffs recruitment fees that were “intentionally hidden from Plaintiffs and

staggered so that Plaintiffs felt compelled to continue paying the required fees in fear of losing the

previously paid fees.” After beginning their employment, plaintiffs were not paid as promised and

were threatened with physical harm and deportation if they complained about wages and working

conditions.

        In David v. Signal Int’l, LLC, 37 F. Supp. 3d 822 (E.D. La. 2014), the defendants allegedly

“knowingly made false promises and representations” regarding the work opportunities offered

and forced the plaintiffs to live in “deplorable conditions” after requiring them to pay numerous

recruiting expenses.

        Accordingly, none of the cases relied upon by NYSNA would support its claim that Albany

Med violated the TVPA simply due to the terms of its employment contracts with the recruited

RNs. In fact, the Nunag-Tanedo court cautioned that this could not constitute a violation of the

TVPA:

        After the worker joins the program and begins employment, the worker becomes
        unhappy. But if the worker quits, awaiting the worker is a trip home with a massive
        amount of debt that will be impossible to repay. Working in the program is the
        only way to repay the loan. Is this forced labor? Fraud? No. It is a bargained-for
        exchange. Despite the worker’s unhappiness, the terms and costs of the program
        were known, and the worker voluntarily obtained the loan to join the program. The

                                                  4                                    3489424.5 2/3/2020
      Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 9 of 18




        worker’s eventual discontent does not transform the valid contract with the
        recruiters into something illegal.

790 F. Supp. 2d at 1137. Here, the recruited RNs voluntarily agreed to a three-year term of

employment and were aware before signing that they would be required to repay Albany Med’s

recruiting costs in the event of an early resignation. Compl. ¶ 15. They cannot now successfully

claim that they were subjected to forced labor in violation of the TVPA simply because they later

became unhappy or wished to pursue other opportunities after voluntarily agreeing to a three-year

term of employment.

        Even Paguirigan does not support NYSNA’s outlandish position. The Paguirigan court

held that “of course, there is no prohibition against defendants placing a valid liquidated damages

provision in their contracts.” 2019 U.S. Dist. LEXIS 165587 at *49. Thus, the case principally

relied upon by NSYNA directly contradicts NYSNA’s argument that it does not matter that the

liquidated damages provision is enforceable, and that Albany Med could be liable for violating the

TVPA’s forced labor provision simply by incorporating a lawful liquidated damages provision in

its employment contracts. If NYSNA’s logic applied, then employers would be guilty of violating

the TVPA’s forced labor provision every time that employees subject to an employment contract

containing any sort of repayment provision decided that they wanted to leave their employment

before the end of the contract term, which is clearly an absurd result not contemplated by the

TVPA.

        NYSNA further asserts that Albany Med’s argument that NYSNA has not alleged facts

sufficient to show that the liquidated damages provision an unenforceable penalty is “premature”

and should not be decided at the motion to dismiss stage.4 In doing so, NYSNA has not even


4
  The case relied upon by NYSNA for this position is also wholly inapplicable. In LG Capital
Funding LLC v. Aim Exploration, Inc., No. 17-cv-3118, 2018 U.S. Dist. LEXIS 147411 at * 13
(S.D.N.Y. Aug. 29, 2018), the court held that the issue of whether the liquidated damages provision
                                                5                                   3489424.5 2/3/2020
     Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 10 of 18




attempted to argue that it has alleged facts that could establish that the provision is an

unenforceable penalty, apparently necessitating its failed argument that even a valid, lawful

contract provision, on its own, could serve as the basis of a forced labor violation.

       NYSNA also does not claim that the language contained in the employment contracts

regarding the potential immigration consequences of early termination was anything more than an

accurate appraisal of the law. Such a statement cannot constitute a coercive threat of serious harm

under the TVPA. See Saraswat v. Business Integra, Inc., No. 15-cv-4680, 2019 U.S. Dist. LEXIS

70054 at * 26 (E.D.N.Y. Apr. 25, 2019) (“Rather, the possibility of deportation was an ‘adverse

but legitimate consequence[]’ of Plaintiff’s terms and conditions of employment with BI, and

informing Plaintiff that such an outcome could result was not ‘force’ or ‘coercion’ as contemplated

by the TVPRA.”(internal citation omitted)). NYSNA argues to the contrary, citing Javier and

claiming that the court there held that an otherwise truthful statement about potential immigration

consequences “was a sufficiently coercive statement, in light of the circumstances, to set forth a

TVPA claim.” Pl.’s Br. at 21 (emphasis supplied). However, the “circumstances” NYSNA omits

were that the defendant promised the plaintiff a job as a physical therapy manager paying him

$35.53 per hour, and then threatened to withdraw his visa application if he refused to work as a

cook and dishwasher where he earned less than $15 per hour. Javier v. Beck, 2014 U.S. Dist.

LEXIS 95594 at *18. Nothing of the sort has been alleged here.

       NYSNA also argues that there were other threats that were allegedly made to some of the

recruited RNs. However, NYSNA’s claim seeks declaratory and injunctive relief finding that




was an unenforceable penalty could not be resolved at the per-answer motion to dismiss stage
because, in that case, it constituted an affirmative defense to the claim asserted.
                                                 6                                      3489424.5 2/3/2020
     Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 11 of 18




Albany Med violated the TVPA with respect to all of the recruited RNs due to the terms of their

employment contracts. Thus, those allegations are not supportive of the claim asserted.5

       NYSNA’s claim fails for the additional reason that it has not alleged facts sufficient to

show that each of the recruited RNs was subjectively caused to provide forced labor due to the

provisions of the contract. Its assertion that it can reduce its pleading obligation and avoid proving

the subjective/causation element of a TVPA claim simply by commencing an action on behalf of

a group of recruited RNs fails for reasons set forth more fully below.

       For these reasons, NYSNA has failed to plausibly allege facts stating a TVPA claim upon

which relief can be granted, and the complaint must be dismissed.

       II.     NYSNA Lacks Standing to Bring this Action

       NYSNA concedes that it does not have organizational standing and relies solely on a claim

of associational standing.

               a.      The Plain Language of the TVPA Precludes NYSNA from Bringing a
                       Claim Grounded on Associational Standing

       In N.Y. Metro Area Postal Union v. Potter, No. 00-cv-8538, 2003 U.S Dist. LEXIS 4904

(S.D.N.Y. March 31, 2003), the court held that the union was statutorily precluded from bringing

a claim on behalf of its members pursuant to the FMLA, because claims under the FMLA could

only be commenced by eligible employees. Analogously, the TVPA specifies that civil claims can

only be maintained by “[a]n individual who is a victim of a violation” or by “the attorney general

of the State, as parens patriae.” 18 U.S.C. § 1595(a) and (d). NYSNA is therefore statutorily



5
  This is also demonstrative of how the individual participation of each of the recruited RNs is
necessary, as the circumstances surrounding each of their recruitment and employment differed.
In its complaint, NYSNA also asserts numerous allegations specific to individual recruited RNs
or smaller groups of recruited RNs, and its reliance on such allegations further demonstrates that
individual participation is required to establish its claims, preventing it from bringing these claims
based on its assertion of associational standing, as discussed more fully below.
                                                  7                                    3489424.5 2/3/2020
     Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 12 of 18




precluded from bringing a claim under the TVPA on behalf of the recruited RNs because the statute

specifies that civil actions may be commenced only by individuals who are victims of violations

of the statute, just as the FMLA precluded the union’s claims in Potter where the statute specified

that only eligible employees had standing to bring such claims.

       In opposition, NYSNA relies primarily on Bldg. & Constr. Trades Council of Buffalo v.

Downtown Dev. Inc., 448 F.3d 138 (2d Cir. 2006). In that case, the statute provided that “any

person may commence a civil action” pursuant to its terms. Id. at 152 (emphasis supplied). Thus,

Downtown Dev. is inapposite because the statute at issue did not restrict the class of persons with

standing to commence an action, unlike the FMLA in Potter or the TVPA here, and NYSNA’s

argument therefore fails.

               b.      NYSNA Lacks Associational Standing Because Individualized Proof Is
                       Required

       To satisfy the associational standing test, a plaintiff is required to demonstrate that “‘neither

the claim asserted nor the relief requested requires the participation of individual members in the

lawsuit.’” Bano v. Union Carbide Corp., 361 F.3d 696, 713 (2d Cir. 2004) (quoting Hunt v. Wash.

State Apple Adver. Comm’n, 432 U.S. 333, 343 (1977)). NYSNA presumably chose to bring a

TVPA claim, as opposed to a state-law contract claim, in an attempt to make headlines and gain

leverage during the ongoing collective bargaining negotiation. In doing so, it has brought a claim

requiring individual participation, as it must prove not only that the liquidated damages provision

constitutes an unenforceable penalty that would have coerced a reasonable person to provide labor

unwillingly under the circumstances, but that each recruited RN was subjectively coerced, because

of the liquidated damages provision, to provide labor for Albany Med. United States v. Rivera,

799 F.3d 180, 186-87 (2d Cir. 2015). NYSNA therefore cannot obtain a judgment that Albany

Med subjected all of the recruited RNs—who actively sought out employment with Albany Med


                                                  8                                     3489424.5 2/3/2020
     Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 13 of 18




and moved across the world to work there—to forced labor solely based on the terms of the parties’

contracts without the participation of the individual recruited RNs.         Thus, NYSNA lacks

associational standing to bring the claim.

       There is no basis to support NYSNA’s contention that it can avoid the subjective/causation

element of the TVPA simply because the action is purportedly brought on behalf of all of the

recruited RNs, none of whom are identified or named as a party in the action. NYSNA’s reliance

on TVPA class action certification decisions is misplaced. The showing required under Fed. R.

Civ. P. 23(b), that common questions of law or fact predominate over questions affecting

individuals, is fundamentally different than the associational standing requirement that neither the

claim asserted nor the relief requested require individual participation.

       Nevertheless, even in the class-action context, the court in Davis v. Signal Int’l, LLC, 2012

U.S. Dist. LEXIS 114247 at *74-79 (E.D. La. 2012) rejected the argument asserted here by

NYSNA and denied class certification because it found that individual issues relating to the

subjective aspect of the TVPA test predominated the class’s claim. The court held that a TVPA

claim could not be determined solely based on the objective reasonable person standard, and that

“the jury must still determine whether the victim was coerced subjectively to provide labor based

on the defendant’s threats.” Id. at *74. The basis of the court’s holding was the Supreme Court’s

decision in United States v. Kozminski, 487 U.S. 931 (1988).            The court noted that after

Kozminski, the TVPA had expanded the types of coercion that could serve as the basis of a forced

labor claim, but that the TVPA did not change the focus of forced labor claims to a consideration

of only “the defendant’s conduct without concern for whether the defendant’s conduct was

sufficient to make the specific alleged victim render labor involuntarily,” nor did it “render the

issue of consent irrelevant to a forced labor determination.” Id. at *70-71 (emphasis supplied).



                                                 9                                   3489424.5 2/3/2020
     Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 14 of 18




       Here, regardless of whether common issues would predominate, the participation of the

individual recruited RNs is required. A TVPA violation cannot be established as to each of the

recruited RNs that NYSNA claims to represent without a showing that each of them felt

subjectively coerced into providing labor because of the liquidated damages provision,6 and that

they did not consent to providing labor without regard to that provision after actively seeking out

employment with Albany Med, voluntarily executing the contracts after Albany Med expressly

advised them in advance of the terms and conditions contained therein, and moving across the

globe to secure employment with Albany Med. NYSNA’s claim that it can establish that Albany

Med violated the TVPA with respect to each and every recruited RN absent any showing that they

were actually coerced into unwillingly providing labor due to the provision in question defies logic.

Individual participation is undeniably required to establish that IF the liquidated damages

provision constitutes an unlawful threat of serious harm, that each recruited RN would not have

provided labor for Albany Med but for the existence of that provision.

       NYSNA’s argument that it has associational standing to maintain the claim because it is

seeking declaratory and injunctive relief, as opposed to compensatory damages, is also misplaced.

The Second Circuit has dismissed multiple lawsuits pursuant to Fed. R. Civ. P. 12 for lack of

associational standing under similar circumstances where individual participation was necessary

to establish the claims asserted.

       For example, in Bano, multiple organizations brought claims on behalf of residents of a

village seeking monetary and equitable relief for personal injuries and property damage allegedly




6
  NYSNA does not allege that any of the recruited nurses are “members” of the union, only that it
represents them for purposes of collective bargaining negotiations. A recruited nurse is not
automatically a “member” of the union upon the union’s certification as the exclusive bargaining
representative; rather, the nurse must agree to membership.
                                                 10                                   3489424.5 2/3/2020
      Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 15 of 18




resulting from water contamination caused by the defendant. 361 F.3d at 702. The court noted

that an association does not satisfy “the third prong of the Hunt test simply by requesting equitable

relief rather than damages,” and that an organization lacks standing “[i]f the involvement of

individual members . . . is necessary, either because the substantive nature of the claim or the form

of relief sought requires their participation.” Id. at 714-15. The Second Circuit further held that,

“[a]lthough Hunt’s third prong represents a prudential rather than a constitutional requirement for

standing, we see no reason to relax it where, in order for the organization to succeed in the lawsuit,

there must be participation by the members themselves.” Id. at 715 (internal citation omitted).

Accordingly, the Second Circuit held that the organizational plaintiffs lacked associational

standing even to the extent that they sought reimbursement for medical monitoring on behalf of

village residents, as the individuals had to participate in the lawsuit to establish both that they were

exposed to the contaminating chemical and that there was a rational basis for their fear of

contracting an illness. Id. at 715. It further held that the organization’s claims for remediation

failed because consideration would have to be given as to “each owner’s actual and intended use

or uses of his or her land,” as well as “individual assessments . . . as to the nature, breadth, and

severity of contamination.” Id. at 715-716.

       The Second Circuit also held that the Rent Stabilization Association (“RSA”) lacked

standing to seek declaratory and injunctive relief on behalf of its members in contending that a

rent stabilization scheme was unconstitutionally administered in violation of the Takings Clause.

Rent Stabilization Ass’n v. Dinkins, 5 F.3d 591 (2d Cir. 1993). Although RSA sought only

declaratory and injunctive relief, because the claim involved the application of the law to fact, an

individual inquiry was necessary to determine whether each individual landlord had actually




                                                  11                                    3489424.5 2/3/2020
      Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 16 of 18




suffered a taking due to the alleged unconstitutional application, and RSA therefore lacked

associational standing to bring the claim. Id. at 596.

       Instead of bringing a state-law contract claim to decide the enforceability of the liquidated

damages provision, NYSNA chose to allege that Albany Med violated the TVPA with respect to

each and every recruited RN due to the terms of the parties’ employment contracts. In doing so,

it necessitated the participation of the individual recruited RNs in order to prevail on its substantive

claim. NYSNA is required to prove not only that the liquidated damages provision is an

unenforceable penalty and that it constituted a threat of serious harm such that a reasonable person

would have been coerced to provide labor under the circumstances, but also that all of the recruited

RNs provided forced labor due to the liquidated damages provision, as opposed to providing labor

consensually. As such, individual participation is necessary and NYSNA cannot establish the third

prong of the Hunt test. The complaint must therefore be dismissed because NYSNA lacks

associational standing.

       III.    NSYNA Is Not Entitled to Declaratory or Injunctive Relief as a Matter of Law

       NSYNA commenced this action seeking only “injunctive and declaratory relief” pursuant

to the Trafficking Victims Protection Act (“TVPA”) on behalf of the recruited RNs. Compl. at ¶1.

The complaint must be dismissed in its entirety because NYSNA lacks standing to seek either

injunctive or declaratory relief.

       Pursuant to 18 U.S.C. § 1595A(a), only “the Attorney General may bring a civil action in

a district court of the United States seeking an order to enjoin” an alleged violation of the TVPA.

As set forth in Albany Med’s prior memorandum of law, NYSNA is precluded from seeking

injunctive relief on behalf of the recruited RNs because the TVPA’s legislative history does not

provide any indication that it creates a private right of action on behalf of a union, let alone that it



                                                  12                                    3489424.5 2/3/2020
     Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 17 of 18




provides a union with the power to seek injunctive relief, which is expressly allocated only to the

Attorney General by the statute’s plain language.7

       NYSNA also cannot obtain declaratory relief on behalf of the nurses.             Actions for

declaratory relief pursuant to the Declaratory Judgment Act (“DJA”) must be brought by an

“interested party.” 28 U.S.C. § 2201(a) (emphasis added). In its opposition, NYSNA asserts

that there is “a substantial controversy over whether nurses are currently working under an illegal

agreement,” while failing entirely to address the fact that it lacks standing to bring a claim to

declare the rights of the parties to a contract to which it has no interest. NYSNA’s failure to even

raise an argument that it is an interested party as defined by the DJA is demonstrative of the fact

that, because it lacks standing to enforce the underlying agreement, it also lacks standing to seek

a declaration of the rights of the interested parties—in this case, Albany Med and the recruited

RNs—which is fatal to its claim. See Andrews v. Sony/ATV Music Publ’g, LLC, No. 15-cv-7544,

2017 U.S. Dist. LEXIS 27034 at * 19 (S.D.N.Y. Feb. 24, 2017).

       Instead of addressing this fatal flaw, NYSNA instead erroneously relies on Paguirigan v.

Prompt Nursing Empl. Agency LLC, 2019 U.S. Dist. LEXIS 165587. NYSNA points out that

nurses involved in that TVPA class action were able to sustain a claim seeking declaratory relief

regarding the enforceability of a liquidated damages provision; however, that argument completely

misses the point. The nurses’ standing to seek declaratory relief was not at issue in Paguirigan, as

the nurses were obviously interested parties with respect to the contracts between them and their




7
  NYSNA acknowledged that the statute does not even impliedly create a private right of action
for unions in any respect by conceding that it does not have organizational standing under the
TVPA. Although it is also clear that NYSNA lacks associational standing, even if it did not, the
TVPA’s civil injunction provision does not create a private right in any respect and limits the
ability to seek injunctive relief to the Attorney General. Thus, NYSNA is clearly not entitled to
seek injunctive relief on behalf of the recruited RNs.
                                                13                                   3489424.5 2/3/2020
      Case 1:19-cv-01265-FJS-CFH Document 20 Filed 02/03/20 Page 18 of 18




employer, and they therefore had standing to seek declaratory relief regarding their rights under

the contract. Here, NYSNA is not an interested party to the contracts between the recruited RNs

and Albany Med—it has not even attempted to argue that it is—and it therefore lacks standing to

maintain an action for declaratory relief under the DJA. See Andrews, 2017 U.S. Dist. LEXIS

27034 at * 19.

        The complaint must therefore be dismissed in its entirety, as NYSNA is not entitled to

either the declaratory or the injunctive relief that it seeks.

                                           CONCLUSION

        For the foregoing reasons, Albany Med respectfully submits that the court should dismiss

NYSNA’s complaint in its entirety, with prejudice, pursuant to Fed. R. Civ. P. 12(b)(1) and

12(b)(6).

Dated: February 3, 2020                             BOND SCHOENECK & KING, PLLC

                                                    By:    /s/ Sanjeeve K. DeSoyza
                                                           Nicholas J D’Ambrosio, Jr. (101449)
                                                           Sanjeeve K. DeSoyza (514083)
                                                           Nicholas P. Jacobson (519298)
                                                    Attorneys for Defendant Albany Medical Center
                                                    22 Corporate Woods Boulevard, Suite 501
                                                    Albany, New York 12211-2503
                                                    Telephone: (518) 533-3000
                                                    Email: ndambrosio@bsk.com
                                                    Email: sdesoyza@bsk.com
                                                    Email: njacobson@bsk.com




                                                   14                               3489424.5 2/3/2020
